Citation Nr: 1615047	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 40 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided hearing testimony before the undersigned at a June 2015 Travel Board hearing.  The transcript of that hearing is of record.

The record before the Board includes the Veteran's paper education file and electronic records within Virtual VA and the Veterans Benefits Management System.  The Veterans VBMS file includes records related to a separate appeal, which is in the notice of disagreement stage.  The RO appears to be actively processing this appeal, thus the Board is not taking jurisdiction over this issue at this time.


FINDINGS OF FACT

1.  The Veteran served on active duty for 156 aggregate days.

2.  During service, the Veteran was diagnosed with bilateral calcaneous fractures and an L5 burst fracture without nerve damage, and June 2003 service personnel records show that the Veteran's history of sustaining multiple fractures during a suicide attempt, which were noted to not respond to command efforts at rehabilitation, made him unfit for service.

3.  Service connection is in effect for the comminuted fracture of the right and left calcaneal and for a lumbar spine disability, effective June 21, 2003, the day after the Veteran's separation from active service.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate of 100 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) are met.  10 U.S.C.A. §§ 688, 12301, 12302, 12304 (West 2014); 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2015). 

A veteran is also eligible for benefits under 38 U.S.C.A. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2015).

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2015).  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C.A. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve. 
38 C.F.R. § 21.9505 (2)(iii) (2015); see also 38 U.S.C.A. § 3301 (West 2014). 

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 90 days, but less than 6 months of credible active duty is 40 percent.  With at least 6 months, but less than 12 months of credible active duty, a 50 percent rate is payable.  At least 12 months, but less than 18 months, of creditable active duty service warrants 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service.  An 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service.  A 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service.  And, a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

In this case, basic eligibility for benefits under the Post-9/11 GI Bill is not at issue.  Rather, the Veteran has appealed the percentage of maximum amounts payable under the Post-9/11 GI Bill.  He is assigned benefits at a 40 percent rate based upon his service between October 31, 2002, and June 20, 2003, which is 156 days.  He contends his discharge was due to a service-connected disability such that he should be awarded education benefits at the 100 percent rate.

The Veteran's DD Form 214 for his period of service documents his dates of service and notes the Veteran was discharged honorably due to "physical condition, not a disability."  He was awarded eligibility for Post-9/11 GI Bill education benefits at a 40 percent rate on the basis of his aggregate length of service alone.  The RO deemed his reason for discharge as not due to a service connected disability, relying upon the notation on the DD Form 214.

During his active service, the Veteran attempted suicide by falling from a third story balcony.  In addition to facial lacerations and cervical spine tenderness, the Veteran was treated at the time for fractured right and left ankles, as well as a burst fracture at the L5 area of the lumbar spine.  Psychiatric consultation also occurred at that time.  See December 2002 private hospital records and follow-up treatment.  

A January 2003 psychiatric assessment associated with a potential Medical Evaluation Board (MEB) noted an Axis I diagnosis of adjustment disorder with depressed mood, which was noted as "resolved (medically acceptable)" at the time.  An Axis II personality disorder was diagnosed, which was noted as "not a medically boardable condition."  Thus, there was no MEB related to the Veteran's psychiatric condition and it was clearly established that his depressed mood was resolved as of that time.  A May 2003 report from a podiatrist contained within the Veteran's service personnel records shows the history of bilateral calcaneous fractures and an L5 burst without nerve damage.  The podiatrist opined the Veteran's rigid valgus left calcaneous would not return to a vertical position.  Shortly thereafter, a June 2003 memorandum recommends the Veteran's separation from active service.  The memorandum includes a finding that this was based upon an "[o]ther designated physical or mental condition."  The noted reason for this recommendation was the Veteran's "multiple fractures from injuries incurred during basic training related to a potentially lethal suicide attempt" and a finding that the Veteran's problem would "not respond to command efforts at rehabilitation nor to any treatment methods currently available in any military mental health facility."  The Veteran was separated just over two weeks later.

The Veteran then filed a claim for service connection related to his back and ankles within months of his separation.  Service connection was awarded for the lumbar spine and right and left ankles, effective June 21, 2003, the day after the Veteran's separation from active service.

While the Veteran's DD Form 214 shows the reason for separation as a "physical condition, not a disability," the factual record unquestionably establishes that the Veteran's ankle and back disabilities caused his separation from active service.  The psychiatric condition leading to his suicide attempt is noted as resolved in the January 2003 psychiatric assessment, yet his left ankle was noted as not expected to return to a vertical position by the podiatrist in May 2003.  Shortly after this statement related to the Veteran's orthopedic disabilities, the service department issued a recommendation of discharge with the multiple fractures from the suicide attempt specifically noted as the reason.  The RO thereafter awarded service connection for the ankles and back, effective the day following the Veteran's separation.  The Board also observes the June 2004 finding by the RO that the Veteran was deemed insane at the time of the suicide attempt, such that this was not deemed an act of willful misconduct.  

Based upon the foregoing, the Board finds that the Veteran was discharged from active service due to a service-connected disability, such that Post-9/11 GI Bill education benefits are allowable at a 100 percent rate.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).







ORDER

Entitlement to an educational assistance benefits rate of 100 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


